Citation Nr: 1530061	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a lacerated right index finger.

5.  Entitlement to service connection for hyperthyroidism.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression.

7.  Entitlement to service connection for a digestive disorder.  

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for sight problems.

11.  Entitlement to service connection for a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The issues of entitlement to service connection for hearing loss, headaches, sight problems, and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied the Veteran's claim of entitlement to service connection for hepatitis; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision.

2.  The evidence received since the May 2007 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

3.  The weight of the competent and credible evidence of record is against a finding that the Veteran has had a bilateral shoulder disability, a bilateral knee disability, a right index finger disability, a hyperthyroidism disability, or an acquired psychiatric disability at any time during the course of his appeal.

4.  The weight of the competent and credible evidence of record is against a finding that the Veteran has a digestive disability that is attributable to any incident of active duty service.





CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying the Veteran's claim of entitlement to service connection for hepatitis is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

5.  The criteria for service connection for a right index finger disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

6.  The criteria for service connection for hyperthyroidism have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

7.  The criteria for service connection for an acquired psychiatric disability, claimed as PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

8.  The criteria for service connection for a digestive disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the context of a veteran's request to reopen a previously and finally denied claim, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

No medical opinion was obtained with regard to the Veteran's petition to reopen his claim of entitlement to service connection for hepatitis.  VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, because new and material evidence has not been received with respect to this claim, no medical opinion need be obtained.

The Veteran has not been afforded with a VA examination addressing his claimed bilateral shoulder disability, bilateral knee disability, or lacerated right index finger.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The evidence does not indicate that the Veteran has been diagnosed with a bilateral shoulder disability, a bilateral knee disability, or a lacerated right index finger disability at any time.  Instead, the only suggestion that the Veteran may have such conditions is the Veteran's own lay testimony, and the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with a bilateral shoulder disability, a bilateral knee disability, or a lacerated right index finger, a VA examination addressing this claim is unwarranted.

The Veteran was provided with a psychiatric examination in May 2011, an examination addressing his digestive disability in March 2011 (with a supplemental opinion rendered in February 2012), and an examination addressing his hyperthyroidism in February 2012.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of these examinations.  The Board, therefore, finds the examinations to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for hepatitis was last finally denied in a May 2007 rating decision.  The Veteran did not initiate appellate review of this determination, nor did he submit new and material evidence within the remaining period to timely perfect an appeal.  No new service records have been submitted.  Therefore, the May 2007 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2014).  

Turning to the facts in this case, the May 2007 rating decision found that the evidence did not demonstrate that the Veteran suffered from a hepatitis disability at any time during the period on appeal.  The Board must determine if new and material evidence has been submitted since the time of the May 2007 final rating decision.  

The Veteran has, since May 2007, simply restated that he has hepatitis.  Such statements are cumulative and redundant of the existing evidence of record; they merely reiterate arguments that the Veteran made to VA prior to the previous denial of his claim.  The Veteran has additionally submitted private blood tests, for example from March 2011, that are negative for findings of hepatitis.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly submitted medical evidence, the Veteran's claim was previously denied because the evidence did not demonstrate that the Veteran suffered from a hepatitis disability at any time during the period on appeal.  This newly-submitted medical evidence simply confirms that the Veteran does not suffer from hepatitis.  As such, this evidence is not material because it does not pertain to the reasons for the prior denial, nor does it raise the reasonable possibility of substantiating the Veteran's underlying claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's request to reopen the previously-disallowed claim of entitlement to service connection for hepatitis is denied, because while some of the evidence presented is new, none of the newly submitted evidence pertains to the reasons for the prior denial, nor does it raise the reasonable possibility of substantiating the Veteran's underlying claim.  38 C.F.R. § 3.156(a) (2014).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of entitlement to of service connection for hepatitis, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection

The Veteran contends that he has a bilateral shoulder disability, a bilateral knee disability, a lacerated right index finger, an acquired psychiatric disability, and hyperthyroidism as the result of active duty service.  The Veteran's claims will be discussed together because they all fail for the same reason: the Veteran has not shown a current disability with respect to any of these claims.

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The evidence of record does not show that the Veteran has been diagnosed with or treated for a bilateral shoulder disability, a bilateral knee disability, or a laceration of the right index finger.  While the Board acknowledges that the Veteran may complain of symptoms such as pain, VA does not generally grant service connection for symptoms of pain alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  

The Veteran filed a claim seeking service connection for these disabilities in December 2010, and he suggested that relevant treatment records were at the VAMC in Hampton, Virginia.  The Board has reviewed treatment record from this facility, and it observes no treatment during the period on appeal diagnosing the Veteran with a disability of the shoulders, knees, or right index finger.  Records from the correctional facility where the Veteran is currently detained have been reviewed, and they similarly show no treatment during the period on appeal diagnosing the Veteran with a disability of the shoulders, knees, or right index finger.  The Veteran's representative similarly failed to identify any diagnosis of a disability of the shoulders, knees, or right index finger having been rendered.

With respect to the Veteran's claim of entitlement to service connection for hyperthyroidism, the Veteran has not shown evidence of hyperthyroidism at any time since he filed his claim in December 2010.  The Veteran was afforded with a VA examination in February 2012 in order to assess whether he currently suffered from a hyperthyroidism disability.  Upon examination of the Veteran and consideration of the Veteran's medical record, including normal blood tests from July 2010 and February 2012, the examiner found that the Veteran did not suffer from hyperthyroidism.  The examiner found that the Veteran was euthyroid with a normal thyroid examination.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, some of the Veteran's treatment records preceding his December 2010 claim, for example a notation from July 2007, showed a diagnosis of depression.  However, the Veteran has not submitted medical evidence showing treatment for depression, PTSD, or any other acquired psychiatric disability since the time of his December 2010 claim.  The Veteran was afforded a VA examination in May 2011 to determine whether he currently suffered from an acquired psychiatric disability.  Upon examination of the Veteran and consideration of the Veteran's medical record, the examiner found that the Veteran did not suffer from an acquired psychiatric disability.  Instead, the examiner found that despite the Veteran's incarceration, he was functioning well with little impairment except some tension and mild anxiety.  Therefore, the Veteran has not been diagnosed with an acquired psychiatric disorder during the course of the appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current-disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

With respect to the Veteran's lay statements regarding symptoms such as pain and depression, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a bilateral shoulder disability, a bilateral knee disability, a laceration of the right index finger, hyperthyroidism, or an acquired psychiatric disability at this time.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral shoulder disability, a bilateral knee disability, a laceration of the right index finger, hyperthyroidism, or an acquired psychiatric disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for a Digestive Disorder

The Veteran contends that he has a digestive disorder as the result of active duty service, to include as due to in-service exposure to herbicides or as due to exposure to contaminated water at Camp Lejeune.  

For certain chronic diseases set forth in 38 C.F.R. § 3.309, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  The Board notes, however, that the Veteran's digestive disability of diverticulosis is not among the chronic diseases set forth in 38 C.F.R. § 3.309, and therefore service connection cannot be established based solely on a continuity of symptomatology.  See Walker.

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  The Veteran's diagnosed digestive disability of diverticulosis is not listed among the disorders that are entitled to presumptive service connection.  39 C.F.R. § 3.309(e) (2014).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's digestive disability is not entitled to presumptive service connection.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will therefore analyze the possibility of entitlement to service connection for a digestive disability on a direct basis.

The Veteran's service personnel records demonstrate that he served at the U.S. Marine Corps Base Camp Lejeune between November 1969 and December 1969 and between December 1971 and January 1972.  VA has acknowledged that persons residing or working at Camp Lejeune from August 1957 to December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, VA assumes that any Veteran who served at Camp Lejeune between 1957 and 1987 was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited or suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These diseases include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

With regard to the presence of a current disability, the Veteran has been diagnosed with diverticulosis.  

With regard to an in-service event or injury, because the Veteran's service personnel records show that he was stationed at Camp Lejeune in 1969, 1971, and 1972, the Veteran may have been exposed to contaminated water at that facility.  Additionally, the Board presumes that the Veteran was exposed to herbicides while serving in Vietnam during the Vietnam War.  Furthermore, records from October 1969 indicate that the Veteran complained of nausea and diarrhea, and he was diagnosed with possible gastritis.  A follow-up note stated that the Veteran's diarrhea was clearing up.  

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current diverticulosis.  

Turning to a review of the evidence of record, the Veteran was provided with an examination addressing his diverticulosis disability in March 2011.  The examiner found that the Veteran's diverticulosis disability was less likely than not related to the Veteran's exposure to contaminated water at Camp Lejeune.  As a rationale for this opinion, the examiner noted the approximate date of onset of the Veteran's disability was about 2003, with the Veteran experiencing his first attack of diverticulitis in 2006 or 2007.  The examiner conducted a review of medical literature and was unable to locate any documentation that diverticular disease had been associated with contaminated water at Camp Lejeune or with other chemical exposures.  The examiner noted that rather than chemical exposure, diverticular disease was related to decreased fiber intake, lack of vigorous exercise, obesity, and colon cancer.  

The Veteran was provided with an additional examination in February 2012, at which time the examiner considered whether the Veteran's diverticulosis was related to any incident of service other than chemical exposure at Camp Lejeune.  The examiner opined that it was less likely than not that the Veteran's diverticulosis was incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran complained of nausea and diarrhea in October 1969 with the impression of possible gastritis.  A follow-up note diagnosed the Veteran with a common cold.  The examiner noted that Reports of Medical Examination dated August 1971, January 1972, and August 1972 were negative for gastrointestinal findings except for resolved hepatitis.  The Veteran checked "yes" for "stomach, liver, intestinal" conditions in an August 1971 Report of Medical History, but he indicated a diagnosis of hepatitis related to that history.  The examiner noted that the Veteran first complained of gastrointestinal symptoms in May 2006, reporting that his symptoms began approximately one-week prior.  

Based on a review of these records, the examiner found that the Veteran's in-service episode of nausea and diarrhea was self-limiting, resolved, and did not show chronicity.  The Veteran's diagnosis with diverticulitis is a different condition that was diagnosed in the 2000s, and it was less likely as not caused by, the result of, or the continuation of the nausea and diarrhea that the Veteran experienced in service.  

To the extent that the Veteran believes that his digestive disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a digestive disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's digestive disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's digestive system, something that is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a digestive disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

In the absence of new and material evidence, the request to reopen the previously-denied claim of entitlement to service connection for hepatitis is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a lacerated right index finger is denied.

Service connection for hyperthyroidism is denied.

Service connection for an acquired psychiatric disability, claimed as PTSD and depression, is denied.

Service connection for a digestive disorder is denied.



REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In this case, a February 2015 rating decision denied the Veteran's claims of entitlement to service connection for hearing loss, headaches, sight problems, and nonservice-connected pension.  In May 2015, the Veteran submitted a statement that the Board construes as disagreeing with the February 2015 rating decision.

As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand this claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, the issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issues of entitlement to service connection for hearing loss, headaches, sight problems, and nonservice-connected pension.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


